In The

                         Court of Appeals

             Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-20-00130-CR
                          __________________


               DAVID WEATHERSPOON, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee


__________________________________________________________________

              On Appeal from the 1A District Court
                       Tyler County, Texas
                      Trial Cause No. 13,226
__________________________________________________________________

                     MEMORANDUM OPINION

     In this appeal, we need only decide whether the appellant, David

Weatherspoon, complied with the rule of error preservation, which

requires that parties first raise the complaint in the trial court before




                                   1
they may later complain about the error in an appeal. 1 Because we

conclude Weatherspoon failed to comply with that rule, we will affirm.

                               Background

     In a single issue, Weatherspoon argues the trial court abused its

discretion when, in January 2020, it appointed an attorney pro tem to

prosecute him in Trial Court Cause Number 13,226. Weatherspoon

argues the trial court’s appointment of the attorney pro tem violated the

separation of powers clause, Article II, section 1 of the Texas

Constitution.2

     Article II, section 1 provides:

     The powers of the Government of the State of Texas shall be
     divided into three distinct departments, each of which shall
     be confided to a separate body of magistracy, to wit: those
     which are Legislative to one, those which are Executive to
     another, and those which are Judicial to another; and no
     person, or collection of persons, being of one of these
     departments, shall exercise any power properly attached to
     either of the others, except in the instances herein expressly
     permitted. 3




     1Tex.  R. App. P. 33.1. (requiting that parties generally make their
complaint known when in the trial court through a timely request,
objection or motion and obtain a ruling on the request as a prerequisite
to presenting the complaint for appellate review).
      2Tex. Const. art. II, § 1.
      3Id.

                                     2
     Turning to the record, it shows that in June 2018 and August 2018,

the interim District Attorney of Tyler County, Anne Pickle, deputized two

assistants to act as assistant district attorneys, Nick Moutos and Ekua

Assabill, authorizing each to perform any and all acts of the District

Attorney’s Office in Trial Court Cause Number 13,226. 4 In November

2019, Lucas Babin, who was by then the duly elected District Attorney of

Tyler County, re-deputized Moutos as an assistant district attorney in

the case. That said, there is nothing in the record to indicate that Babin

terminated Assabill’s authority to act as another assistant based on her

appointment by Pickle in 2018. Even so, in January 2020, the record

shows that Assabill signed an oath of office stating that she would

“faithfully execute the duties of the office of CRIMINAL DISTRICT

ATTORNEY PRO TEM of the State of Texas[.]” Although we have no




     4While   not in the record, we are aware of and judicially notice that
the elected District Attorney of Tyler County was removed from office in
2018 and that after that happened, Pickle became the interim DA.
https://www.12newsnow.com/article/news/local/tyler-county-da-removed
-from-office/502-587254455 (last checked August 19, 2022); See Office of
Pub. Util. Counsel v. Pub. Util. Comm’n of Tex., 878 S.W.2d 598, 600 (Tex.
1994) (“A court of appeals has the power to take judicial notice for the
first time on appeal.”); see also Tex. R. Evid. 201(b) (allowing a court to
judicially notice a fact that is not subject to reasonable dispute).

                                    3
reporter’s record showing that Assabill appeared in court and that the

trial court appointed her attorney pro tem or even acknowledged her

purported role as attorney pro tem, we note the record does contain a

typed entry on the trial court’s docket sheet, dated January 17, which

states: “OATH OF OFFICE (EKUA ASSABILL)/AC[.] Even so, the

initials “AC,” which are typed next to the entry “Oath of Office,” are not

the initials of the District Judge who presided over Trial Court Cause

Number 13,226. Instead, the initials “AC” appear to be those of a clerk.

     In March 2020, the trial court called the case against Weatherspoon

to trial. Moutos and Assabill appeared and prosecuted the case based on

the authority delegated to them by the interim and elected District

Attorneys of Tyler County. On appeal, Weatherspoon argues that the

trial court erred in appointing Assabill to act as an attorney pro tem in

his case because she did not meet the conditions required of that office

under article 2.07(a) of the Texas Code of Criminal Procedure. 5 Under

article 2.07, a trial court is authorized to appoint an attorney pro tem

whenever “an attorney for the State is disqualified to act in any case or

proceeding, is absent from the county or district, or is otherwise unable


     5See   Tex. Code Crim. Proc. Ann. art. 2.07(a).
                                    4
to perform the duties of the attorney’s office, or in any instance where

there is no attorney for the state[.]”6 Because Weatherspoon claims that

none of these requirements were met, he concludes the trial court’s

appointment of Assabill as an attorney pro tem constructively removed

Babin as the elected District Attorney and affected his substantial rights

under the separation of powers clause, and he claims he is entitled to a

ruling from this Court vacating the judgment of conviction and ordering

the case dismissed since we must, he says, presume he was harmed.

                                Analysis

     On this record, it’s not clear that an attorney pro tem even

participated in Weatherspoon’s prosecution. The record contains no

motion seeking a recusal of Babin as the District Attorney in Trial Court

Cause Number 13,226, no order by the District Court approving Babin’s

recusal, and no order by the District Court appointing Assabill to act as

attorney pro tem in the case. Based on what is in the record before us, it

appears Assabill acted at all times in Weatherspoon’s case under her

appointment as an assistant special prosecutor, first by interim District

Attorney Pickle, and then by elected District Attorney Lucas Babin since


     6Id.

                                    5
nothing appears in the record to show that he withdrew the permission

Pickle extended allowing Assabill to participate as an assistant special

prosecutor in Weatherspoon’s case.

     Even if Assabill prosecuted Weatherspoon after the trial court’s

purported appointment of her to the office of attorney pro tem (which we

doubt), Weatherspoon failed to preserve his complaint that Assabill did

not qualify for that office under article 2.07 because he failed to raise his

complaint with the trial court and obtain a ruling on his complaint when

the trial court could have possibly corrected any procedural deficiency

with her appointment. 7 Citing Marin v. State, Weatherspoon claims he

was not required to bring the alleged error to the trial court’s attention,

and he suggests the trial court’s purported error appointing Assabill as

attorney pro tem may be reached by the Court despite his lack of objection

because the trial court’s error amounts to “the denial of absolute,

systemic requirements which def[ies] a harm analysis.”

     We disagree. Almost every right—whether constitutional or

statutory—is waivable unless the party objects, moves for relief, or




     7Tex.   R. App. P. 33.1.
                                     6
requests relief the record shows the court below denied. 8 Even so, the

general rule requiring error to be preserved in the trial court is subject

to two relatively small exceptions, as follows: “violations of ‘rights which

are waivable only’ and denials of ‘absolute systemic requirements.’”9

     Waivable-only rights are “‘rights of litigants which must be

implemented by the system unless expressly waived.’” 10 That said, when

we examine the language in article 2.07 of the Code of Criminal

Procedure, we find nothing in it revealing any legislative intent to excuse

a party from objecting should a court err in the procedures set out in the

statute for appointing someone to act in a case as an attorney pro tem.11

And as to absolute systemic requirements, the Court of Criminal Appeals

has explained these requirements exist “only in a very limited class of

cases: a total deprivation of the right to counsel, lack of an impartial trial

judge, unlawful exclusion of grand jurors of defendant’s race, the right to




     8Smith   v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986).
      9Saldano v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002)

(quoting Marin v. State, 851 S.W.2d 275, 280 (Tex. Crim. App. 1993),
overruled on other grounds by Cain v. State, 947 S.W.2d 262 (Tex. Crim.
App. 1997)).
      10Mendez v. State, 138 S.W.3d 334, 340 (Tex. Crim. App. 2004)

(quoting Marin, 851 S.W.2d at 279)); Saldano, 70 S.W.3d at 888.
      11Tex. Code Crim. Proc. Ann. art. 2.07.

                                    7
self-representation at trial, the right to a public trial,” and in cases where

the trial court gave the jury an erroneous instruction defining the

term reasonable doubt.12 Those are not the types of alleged errors that

Weatherspoon claims were made here.

      Finally, this Court has already explained that article 2.07 is subject

to the general rule of error preservation, a rule that requires the party to

preserve error by making his objection known to the trial court before he

will be allowed to raise it the first time in his appeal. In Modica v. State,

we held that article 2.07 “does not appear to be the type of evidentiary or

procedural rule that belongs to an accused which must be protected by

the system unless expressly waived, unlike the language of the rule at

issue in Marin.” 13 So even assuming the trial court did not follow the

procedures set out in article 2.07 when appointing Assabill to act as an

attorney pro tem in Weatherspoon’s case, by failing to object to the

appointment, Weatherspoon preserved nothing for our review. 14 For all

these reasons, we overrule Weatherspoon’s sole issue.




      12Mendez,   138 S.W.3d at 340.
      13Modica   v. State, 151 S.W.3d 716 (Tex. App.—Beaumont 2004, pet.
ref’d).
      14Tex.   R. App. P. 33.1(a); Modica, 151 S.W.3d at 721.
                                      8
                             Conclusion

     Having overruled Weatherspoon’s issue, the trial court’s judgment

is

     AFFIRMED.

                                          _________________________
                                               HOLLIS HORTON
                                                    Justice

Submitted on March 23, 2022
Opinion Delivered August 31, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




                                    9